               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

UNITED STATES OF AMERICA

   v.

MITZI BICKERS                                        CRIMINAL CASE NO.
                                                     1:18-CR-00098-SCJ




                                       ORDER

        This matter appears before the Court for consideration of the

September 17, 2019, Order and Final Report and Recommendation (“R&R”)

(Doc. No. [71]), 1 in which the Honorable Linda T. Walker, United States

Magistrate Judge, addresses four of Defendant Mitzi Bickers’ (“Defendant”)

pretrial motions. Specifically, in the R&R, Judge Walker denies Defendant’s

Motion for a Bill of Particulars (Doc. No. [53]) and Motion for Early

Disclosure of Jencks Act Material and the Early Identification of Government’s

Case-in-Chief Documents (Doc. No. [56]). Judge Walker also recommends that



      All citations are to the electronic docket unless otherwise noted, and all page
        1

numbers are those imprinted by the Court’s docketing software.
Defendant’s Motion to Strike the Surplusage From the Indictment

(Doc. No. [53]) and Motion to Dismiss Counts Seven to Ten of the Indictment

(Doc. No. [54]) be denied.

      Pursuant to 28 U.S.C. § 636(b)(1), Defendant timely filed objections to the

R&R on October 1, 2019. Doc. No. [74]. Thereafter, the United States of America

(hereinafter, “the Government”) filed a response to Defendant’s objections on

October 7, 2019. Doc. No. [75]. These matters are now ripe for review, and the

Court now rules as follows.

 I.   LEGAL STANDARD

      The Court incorporates the R&R’s factual background and legal

standards by reference. See Doc. No. [71], pp. 2–10.

      A district judge has a duty to conduct a “careful and complete” review

of a magistrate judge’s R&R. Williams v. Wainwright, 681 F.2d 732, 732

(11th Cir. 1982). When objections are filed as to dispositive motions, the district

judge must “make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1); see also Fed. R. Crim. P. 59(b)(3) (“The district judge must

consider de novo any objection to the magistrate judge’s recommendation.”).


                                       2
After conducting this review, the district judge “may accept, reject, or modify

in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1). Additionally, the district judge may “receive

further evidence or recommit the matter to the magistrate judge with

instructions.” Id. When objections are filed as to non-dispositive motions, “[t]he

district judge must consider timely objections and modify or set aside any part

of the order that is contrary to law or clearly erroneous.” Fed. R. Crim. P. 59(a);

see also 28 U.S.C. § 636(b)(1)(A). Furthermore, in objecting to an R&R,

“parties . . . must specifically identify those findings objected to. Frivolous,

conclusive, or general objections need not be considered by the district court.”

United States v. Schultz, 565 F.3d 1353, 1361 (11th Cir. 2009) (quoting Marsden

v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988)).

II.   OBJECTIONS TO THE R&R

      The Court now addresses Defendant’s objections (Doc. No. [74]) as to

each of her four pretrial motions (Doc. Nos. [53]; [54]; [56]) in turn.

      A.     Motion for a Bill of Particulars

      Defendant first objects to the denial of her Motion for a Bill of Particulars.

See Doc. No. [74], pp. 2–3. In said motion, Defendant requested that the Court


                                        3
direct the Government to provide additional information regarding Counts

One, Two, and Seven through Ten of the Indictment. See Doc. No. [53].

Because Judge Walker denied this motion pursuant to her authority under

28 U.S.C. § 636(b)(1)(A), Defendant must show that Judge Walker’s decision

was either “clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A).

      Far from doing this Defendant merely quotes sections of the R&R and

states that she objects to them. See Doc. No. [74], pp. 2–3; see also Holland v.

Colvin, No. 4:14-cv-194-VEH, 2015 WL 1245189, at *3 ( N.D. Ala. Mar. 18, 2015)

(“Because Holland does not respond to any findings of the R&R in her

‘Objection to Report and Recommendation’—she merely quotes sections of the

R&R, states that she objects to them, and then copies verbatim sections of her

previous brief—none of her arguments met the standard for objections.”).

For example, Defendant objects to Judge Walker’s finding that the Indictment

is “legally sufficient,” as “it includes irrelevant details and is missing material

elements of the counts charged.” Doc. No. [74], pp. 2–3. Yet Defendant fails to

explain how the Indictment is legally insufficient or what material elements of

the counts are missing in the Indictment. See id. As Judge Walker correctly

found in the R&R, the Indictment in this case is “exhaustive and legally


                                       4
sufficient,” as it sets forth the statues involved in the charges against

Defendant; it tracks the relevant language of those statutes; it provides relevant

background information; and it details Defendant’s alleged participation in a

scheme to defraud and use interstate wires in furtherance of the

scheme sufficiently to support the charges provided therein. See Doc. No. [71],

pp. 18–19. Judge Walker further concluded that the foregoing amount of detail

in the Indictment together with the voluminous discovery produced by the

Government provide sufficient information about the nature of the charges to

enable Defendant to prepare for her trial, to avoid unfair surprise, and to enable

her to plead double jeopardy in the event of a later prosecution for the same

offense. See id. at p. 19.

       Defendant also objects to Judge Walker’s finding that the Indictment

“adequately described the general nature of the official acts allegedly

performed in furtherance of the conspiracy.” Doc. No. [74], p. 3. Once again,

Defendant fails to explain how the conspiracy counts in the Indictment are

inadequate. See id. As stated in the R&R, “[a]n [I]ndictment for conspiracy to

commit an offense is not required to be as specific as a substantive count and is

constitutionally asserted if it sets forth the essential elements of the offense,


                                       5
identifies co-conspirators, the object of the conspiracy, the conspiracy

timeframe, and the situs of the conspiracy.” Doc. No. [71], p. 19; see also United

States v. Durrett, No. 1:10-cr-134-WSD, 2012 WL 243761, at *4 (N.D. Ga. Jan. 25,

2015), aff’d 524 F. App’x 492 (11th Cir. 2013) (citing United States v. Bascaro,

742 F.2d 1335, 1348 (11th Cir. 1984), abrogated on other grounds, United States

v. Lewis, 492 F.3d 1219 (11th Cir. 2007)). Thus, in light of this “less exacting”

standard, Judge Walker correctly found that the conspiracy counts in the

Indictment pass constitutional muster in that they identify the statutes violated,

reference the essential elements of the offense, provide facts about the objects

of the conspiracy, provide the names of the alleged co-conspirators, indicate

the time span on the conspiracy and its locale, and describe the general nature

of the official acts that Defendant allegedly performed in furtherance of the

conspiracy. See Doc. No. [71], p. 20; see also United States v. Wayerski, 624 F.3d

1342, 1350 (11th Cir. 2010) (explaining that the defendant was adequately

informed of conspiracy charge against him where the indictment specifically

referred to the statute upon which the charge was based, tracked the wording

of the statute, named co-conspirators, and alleged method, time and place of

predicate violations).


                                       6
      As Defendant’s conclusory objections fail to show that Judge Walker’s

decision was “clearly erroneous or contrary to law,” the Court therefore finds

that Judge Walker properly denied Defendant’s Motion for a Bill of Particulars.

      B.    Motion for Early Disclosure of Jencks Act Material and Early
            Identification of Government’s Case-in-Chief Documents

      Defendant also objects to the denial of her Motion for Early Disclosure of

Jencks Act Material and Early Identification of Government’s Case-in-Chief

Documents. See Doc. No. [74], pp. 5–7. Once more, as Judge Walker denied this

motion pursuant to her authority under 28 U.S.C. § 636(b)(1)(A), Defendant

must show that Judge Walker’s decision was either “clearly erroneous or

contrary to law.” 28 U.S.C. § 636(b)(1)(A).

            1.     Jencks Act Materials

      In said motion, Defendant first requested the early disclosure of Jencks

Act materials. See Doc. No. [56]. In deeming Defendant’s request moot, Judge

Walker noted that the April 13, 2018, pretrial scheduling order addressed this

precise issue by strongly encouraging the Government to disclose Jencks Act

materials before the pretrial hearing or the trial at which the witness will be

called to testify. Doc. No. [71], p. 38. Judge Walker further noted that, at a

pretrial hearing held on March 13, 2019, the Government indicated that (1) it

                                      7
intends to comply with the April 13, 2018, pretrial scheduling order and that it

had already produced a large amount of Jencks Act material in discovery; (2) it

fully intends to produce any remaining Jencks Act material just before trial; and

(3) it intends to produce an exhibit list to defense counsel shortly in advance of

trial. Id. at pp. 38–39.

       Defendant specifically objects to Judge Walker’s finding “[t]hat the

[G]overnment’s assertions that they will comply with the Court’s pretrial

scheduling order renders [her] request for early disclosure of Jencks Act

material moot.” Doc. No. [74], p. 6. Defendant further states that her motion

“was asking the Court to exercise discretion and order early disclosure outside

of the scheduling order.” Id. Yet as Judge Walker explains in the R&R, the

April 13, 2018, pretrial scheduling order already sets forth the timetable for the

disclosure of Jencks Act material. Additionally, Defendant does not dispute

that the Government has already disclosed an extensive amount of Jencks Act

material and states that it intends to produce any remaining Jencks Act material

prior to trial. This Court has no reason to believe that the Government will not

honor the Court’s pretrial scheduling order and its own word. Accordingly, the




                                       8
Court finds that Judge Walker properly deemed Defendant’s request for the

early disclosure of Jencks Act material moot.

            2.     Case-in-Chief Documents

      In the motion, Defendant also requested that the Government be ordered

to provide an exhibit list and specifically identify the documents it intends to

use in its case-in-chief at the earliest possible time, no later than sixty days

before trial. See Doc. No. [56]. Defendant’s request was premised on the

voluminous discovery that exceeds two million pages in a case involving a

single defendant, and that a substantial amount of this discovery is unrelated

to Defendant and was provided by the Government out of an abundance of

caution. See id. In denying Defendant’s request, Judge Walker noted that the

Government provided Defendant with a detailed index of the individual items

produced in discovery, including a description of the materials, their source,

and Bates range for reference. Doc. No. [71], p. 40. Additionally, Judge Walker

noted that the Government has provided a detail discovery roadmap; has

provided its computer program to Defendant so that the documents could be

reviewed and searched electronically; has provided access to litigation support

specialists to answer questions and “troubleshoot” any problems; and has


                                      9
periodically met with defense counsel to see if they have encountered any

problems in reviewing the discovery materials and to answer any questions.

Id. at pp. 40–41.

      While Defendant concedes that the discovery is searchable and that an

Index was provided, she contends in her objections that it is still impossible to

review all the discovery provided by the Government. Doc. No. [74], p. 6.

Thus, Defendant argues that “[p]iling on discovery does not make for a fair

playing field for [Defendant] without specific directions by the [G]overnment

about what she will need to defend against.” Id. However, as Judge Walker

correctly stated in the R&R, the Government is not required to make specific

identification of its case-in-chief documents separately from the other two

categories of documents required to be produced under Federal Rule of

Criminal Procedure 16(a)(1)(E). See Doc. No. [71], p. 41; see also United States

v. Carranza, No. 1:05-cr-197-4-TWT, 2007 WL 2422033, at *3 (N.D. Ga. Aug. 21,

2007) (“The language of Rule 16(a)(e) . . . does not require the government to

make specific identification of its case-in-chief documents separately from the

other two categories of documents required to be produced.”). Rather, Rule

16(a)(1)(E) only requires the production of documents responsive to each of the


                                      10
categories. Accordingly, the Court finds that Judge Walker properly denied

Defendant’s request for the Government to specifically identify its case-in-chief

documents.

              3.     Witness List

       Finally, in the motion, Defendant requested that the Court order the

Government to provide a witness list no later than sixty days prior to trial.

See Doc. No. [56]. In denying Defendant’s request, Judge Walker asserted that

“[i]t is well-settled . . . that a criminal defendant has no constitutional right to

witness list or witness statements before trial.” Doc. No. [71], p. 42; see also

United States v. Johnson, 713 F.2d 654, 659 (11th Cir. 1983) (“A criminal

defendant has no absolute right to a list of a government’s witnesses in advance

of the trial.”). While acknowledging that the Court has the discretion to require

the production of witness lists in advance of trial where it would be material to

the preparation of trial, Judge Walker found that Defendant failed to allege that

a witness list or any particular witness is material to her defense. Doc. No. [71],

p. 43. Judge Walker further concluded that, “[w]here, as here, many of the

Government’s witnesses are individuals with whom the defendant has had

significant personal or financial relations, early disclosure of . . . the list will not


                                          11
materially aid her defense.” Id.; see also United States v. Colson, 662 F.2d 1389,

1392 (11th Cir. 1981). Defendant’s objections on this point do nothing to meet

the standard of showing that the disclosure of the Government’s witness list

would be material to her defense. See Doc. No. [74], p. 7. Accordingly, the Court

finds that Judge Walker properly denied Defendant’s request for the

Government to provide a witness list.

      C.     Motion to Strike Surplusage

      Defendant further objects to Judge Walker’s recommendation that her

Motion to Strike Surplusage from the Indictment be denied. See Doc. No. [74],

pp. 3–4. In said motion, Defendant first argues that the Government should be

required to certain strike paragraphs and sections of the City’s Ethics and

Procurement Codes contained in Count One of the Indictment because (1) the

paragraphs and sections do not contain any criminal allegations; (2) the

particular sections will be confusing and misleading to a jury; and (3) these

sections of the City’s Ethics and Procurement Codes are not supported by the

evidence and are, therefore, irrelevant or unjustly prejudicial. See Doc. No. [53],

p. 2. Judge Walker, in recommending that Defendant’s request be denied,

found that these paragraphs and sections are relevant because they


                                       12
“appropriately help place Defendant’s alleged activities in context, they explain

what is required of certain City employees such as Defendant who are required

to file financial disclosures as well as conduct that is prohibited, and they say

nothing inflammatory or prejudicial.” Doc. No. [71], p. 26.

      Defendant objects to Judge Walker’s finding that these paragraphs and

sections of the City’s Ethics and Procedure Codes are relevant to the charges.

Doc. No. [74], p. 4. Defendant’s conclusory objection, however, falls well short

of meeting the high burden of showing that these allegations are not relevant

to the charge, inflammatory, or prejudicial. See United States v. Williams,

No. 07-80179-CR, 2008 WL 4867748, at *3 (S.D. Fla. Nov. 10, 2008) (“It is

important to note that [Federal Rule of Criminal Procedure] 7(d) is strictly

construed against striking surplusage.”). Rather, this Court finds that the

objected-to paragraphs and sections are plainly relevant to the charges, and

Defendant has failed to show, beyond her conclusory statements, how the

language of these sections is inflammatory or prejudicial. Thus, the Court

overrules Defendant’s objections as to this point.

      Defendant also argues in the motion that the Government should be

required to strike portions of Count Three of the Indictment, which alleges that


                                      13
“in or about February 2015, [Defendant], Mitchell, Richards and K.J. all wrote

checks made payable to the Mayor’s election committee.” Doc. No. [53], p. 4.

Defendant contends that the Indictment does not allege that these contributions

were done in violation of any campaign finance laws or were otherwise

criminal or inappropriate. Id. Thus, Defendant states that this language infers

that this action was somehow illegal and would prejudice and confuse a jury

against her. Id. She further states that including this language would be in

violation of her right to political speech under the First Amendment. Id.

      Judge Walker, in recommending that Defendant’s request be denied,

acknowledged that while Defendant is correct in that the right to participate in

democracy through political contributions is protected by the First

Amendment, that right is not absolute. Doc. No. [71], p. 27. For example, the

Constitution does not protect an attempt to influence a public official’s acts

through improper means, such as bribery. Id. Thus, Judge Walker found that

the Government’s argument—that Defendant’s political donations were given

in the hope of buying something in return—is relevant. Id. at pp. 27–28.

      Defendant objects to Judge Walker’s finding that the campaign

contributions alleged in Count Three of the Indictment are part of the bribery


                                      14
scheme, as they are not mentioned anywhere in paragraphs 62 through 74 of

the Indictment (“the Bribery Scheme”) and the allegation that the contributions

were part of a bribery scheme appears for the first time in the Government’s

response brief. Doc. No. [74], p. 4. While the allegations regarding Defendant’s

campaign contributions do not appear directly under the portion of the

Indictment labeled “the Bribery Scheme,” the allegations are included in the

“Background” section of Count Three of the Indictment, which indicates that

the alleged campaign donations are directly related to the bribery charge.

See Doc. No. [41], pp. 17–18. Furthermore, the Court finds that these allegations

contain factual allegations relevant and material to the charged offenses. Thus,

the Court also overrules Defendant’s objections as to this point.2

       D.     Motion to Dismiss Counts

       Finally, Defendant objects to Judge Walker’s recommendation that her

Motion to Dismiss Counts be denied. See Doc. No. [74], pp. 4–5. In said motion,

Defendant moves for dismissal of Counts Seven through 10 of the Indictment,



       2Any reconsideration of this motion must occur after the introduction of the
Government’s evidence at trial. See United States v. Kelley, No. 08-00327-CG, 2009
WL 2176347, at *2 (S.D. Ala. July 17, 2009) (“After the court has heard all the evidence,
the defendants may make a motion to reconsider this ruling as to specific surplus
language they contend is unfairly prejudicial and inflammatory.”).
                                          15
namely, the wire fraud charges. Doc. No. [54], p. 1. The elements of wire fraud

are (1) an intentional participation in a scheme to defraud and (2) a use of

interstate or foreign wire, radio, or television communication to further such

fraud. 18 U.S.C. § 1343; see also United States v. Poirier, 321 F.3d 1024, 1028

(11th Cir. 2003).

      Defendant first objects to Judge Walker’s finding that the charges in

Counts Seven through Ten of the Indictment are properly pled. Doc. No. [74],

p. 5. Generally, indictments in the Eleventh Circuit must be sufficient to (1)

explain the elements of each charged offense, (2) notify the accused of the

specific charges in order for the accused to form a defense, and (3) enable the

accused to rely on the indictment as a bar against double jeopardy. United

States v. Masino, 869 F.3d 1301, 1306 (11th Cir. 2017) (quoting United States v.

Lang, 732 F.3d 1246, 1247 (11th Cir. 2013)). An indictment need only “track[]

the language of the statute and provide[] a statement of facts that gives notice

of the offense to the accused.” United States v. McNair, 605 F.3d 1152, 1186

(11th Cir. 2010).

      Upon review, the Court finds that the Indictment here is sufficient to

accomplish all goals required by this Circuit: it explains the elements of the


                                      16
offense, provides notice of the charges to the accused, and provides a bar

against potential double jeopardy. The Indictment also closely matches the

language of the wire fraud statute Defendant is charged under. Doc. No. [71],

p. 31. Many of the phrases in the Indictment itself are taken directly from the

statute. Doc. No. [71], pp. 31–32 (quoting 18 U.S.C. § 1343; Doc. No. [41], ¶ 88).

The Indictment alleges several paragraphs of facts aligning with the elements

of the statute. Doc. No. [41], pp. 21–22. Accordingly, the Court concludes that

the Indictment meets the minimum requirements to suffice for its purpose.

Defendant’s objection on this point is thus overruled.

      Defendant’s second objection renews her previous argument that the

wire fraud counts should be dismissed because the Indictment is devoid of any

allegation that the allegedly false financial disclosure forms caused the

payment of her regular salary. Doc. No. [74], p. 5. The Eleventh Circuit has yet

to explicitly accept this “salary theory” of a wire or mail fraud charge. This

theory says that where an employee continues to receive her normal salary

from her employer while engaged in fraud, the payment of the salary itself can

be the wire use required for the charge under 18 U.S.C. § 1343. At least two

circuits, however, have utilized this theory to allow indictments for wire fraud.


                                       17
In the Seventh Circuit, a wire fraud charge is allowed where payment of wages

despite a scheme to avoid work is “at the heart of this… fraud.” See, e.g., United

States v. Turner, 551 F.3d 657, 666–67 (7th Cir. 2008). In the Third Circuit, wages

paid can be used as the charged wire activities in a fraud perpetrated to receive

payment from two sources for the same work. See, e.g., United States v.

Morales, 664 F. App’x 228 (3d Cir. 2016).

      Here, the Government argues that, had Defendant answered her ethical

disclosures accurately, she would not have received the monetary benefit of her

salary via qualifying technology. Doc. No. [64], pp. 4–5. Defendant, however,

argues in response that the Indictment does not directly state that the false

disclosures contrary to her ethical duties caused the payment of her regular

salary. Doc. No [54], p. 1. Upon review, the Court agrees with the Government

on this point. The Government sufficiently alleges a connection between

payment of Defendant’s salary and her false disclosure forms pursuant to her

scheme to commit fraud through a “commonsense reading” of the Indictment

as well as the Government’s clear argument that but for Defendant’s false

disclosures, she would not have received the benefit of her regular salary.

Doc. No. [64], p. 4. Defendant asserts that several circuits have rejected the


                                       18
theory “where there was no nexus between the fraudulent scheme and the

monetary benefit.” Doc. No. [54], pp. 1–2. Specifically, Defendant argues that

the Fifth and Seventh Circuits have looked unfavorably upon “salary theory”

cases. Doc. No. [54], pp. 2–3 (citing United States v. Ratcliff, 488 F.3d 639 (5th

Cir. 2007); United States v. Thompson, 484 F.3d 877 (7th Cir. 2007)). However,

Defendant cites no binding precedent from the Eleventh Circuit.

      In the R&R, Judge Walker also correctly stated that “a court may not

dismiss an indictment… on a determination of facts that should have been

developed at trial.” United States v. Sharpe, 438 F.3d 1257, 1263 (11th Cir. 2006)

(quoting United States v. Torkington, 812 F.2d 1347, 1354 (11th Cir. 1987)).

Defendant is free, at trial before the jury or on a Rule 29 motion at the close of

evidence, to make her arguments about the wisdom of allowing payment of

salary to form the basis for a wire fraud charge. However, the law is not

established on this point in the Eleventh Circuit. For this reason, it would be

inappropriate to dismiss Counts Seven through Ten of the Indictment where

the charges are sufficiently pleaded. See United States v. Salman, 378 F.3d 1266,

1268 (11th Cir. 2004) (“There is no summary judgment procedure in criminal

cases. Nor do the rules provides for a pre-trial determination of sufficiency of


                                       19
the evidence. The sufficiency of a criminal indictment is determined from its

face. The indictment is sufficient if it charges the language in the statute.”).

Because Defendant is asking for a dismissal based upon the insufficiency of the

evidence, her motion may not be granted at this stage. Defendant’s objection

on this point is thus overruled.

III.   CONCLUSION

       Accordingly, the Court ADOPTS the R&R in its entirety as the Order of

this Court. Doc. No. [71]. Defendant’s Motion to Strike Surplusage and Motion

to Dismiss Counts are DENIED. Doc. Nos. [53]; [54]. Defendant’s objections to

the denial of her Motion for a Bill of Particulars and Motion for Early Disclosure

of Jencks Act Material and Early Identification of the Government’s Case-in-

Chief Documents are OVERRULED. Doc. Nos. [53]; [56].

       IT IS SO ORDERED this 30th day of October, 2019.


                                       s/Steve C. Jones____________________
                                       HONORABLE STEVE C. JONES
                                       UNITED STATES DISTRICT JUDGE




                                       20
